Citation Nr: 0032895	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-17 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an increased rating for a shell fragment wound 
of the left leg, currently evaluated as 40 percent disabling.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and E.F.



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the August 1997 and September 1998 rating 
decisions.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to an 
increased rating for a muscle injury of the left leg in an 
August 1997 rating decision, and notified the veteran of that 
determination by correspondence dated later that month.  

2.  A statement of the case was issued in November 1998, 
following the receipt of the veteran's notice of 
disagreement.  

3.  The veteran's VA Form 9, filed in November 1998, did not 
make reference to a muscle injury.  

4.  The RO denied the veteran's claim of entitlement to 
service connection for PTSD in a September 1998 rating 
decision and notified the veteran of that determination by 
correspondence dated in October 1998.  

5.  A statement of the case pertaining to the issue of 
service connection for PTSD was issued in July 1999, 
following the receipt of the veteran's notice of 
disagreement.  

6.  The veteran's VA Form 9, filed in August 1999, did not 
make reference to a PTSD.  

7.  The veteran was informed by a July 2000 letter that the 
issue of adequacy of his substantive appeal with respect to 
the issues of entitlement to service connection for  PTSD and 
to an increased rating for a shell fragment wound of the left 
leg was being considered by the Board; he and his 
representative were afforded a period of 60 days to respond.  


CONCLUSIONS OF LAW

1.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identifying the benefit sought on appeal, 
with respect to the veteran's claim of entitlement to an 
increased rating for residuals of a muscle injury to the left 
leg.  38 U.S.C.A. § 7105, 7108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.202, 20.203 (2000).  

2.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identifying the benefit sought on appeal, 
with respect to the veteran's claim of entitlement to service 
connection for a PTSD.  38 U.S.C.A. § 7105, 7108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.202, 20.203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislative authority provides that the Board may dismiss any 
appeal which fails to make specific allegations of error of 
fact or law related to specific items in the statement of the 
case and clearly identifying the benefit sought on appeal.  
See 38 U.S.C.A. § 7105(d).  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108.  

If the statement of the case and any prior supplemental 
statements of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case and 
any prior supplemental statement of the case.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.  

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203.  

The veteran's claim for entitlement to an increased rating 
for a muscle injury of the left leg was denied in an August 
1997 rating decision.  The veteran was notified of that 
determination by correspondence dated later that month.  The 
veteran filed a notice of disagreement in August 1997, and a 
statement of the case was issued in November of the following 
year.  The veteran's VA Form 9, filed in November 1998, did 
not make any reference to a muscle injury.  

In addition, the RO denied the veteran's claim of entitlement 
to service connection for PTSD in a September 1998 rating 
decision, and notified the veteran of that determination by 
correspondence dated in October 1998.  The veteran filed his 
notice of disagreement to that decision in November 1998.  A 
statement of the case pertaining to the issue of service 
connection for PTSD was issued in July 1999.  The veteran 
then filed a VA Form 9 in August 1999, but did not make any 
reference therein to PTSD.  

The veteran was informed by an July 2000 letter that the 
issue of adequacy of his substantive appeal with respect to 
the issues of entitlement to an increased rating for muscle 
injury to the left leg and service connection for PTSD was 
being considered by the Board.  He and his representative 
were afforded a period of 60 days to respond.  No response 
was filed.  

Accordingly, in the absence of an adequate substantive 
appeal, the Board does not have jurisdiction to review the 
appeal for claims for an increased rating for muscle injury 
of the left leg and for service connection for PTSD.  


ORDER

Entitlement to an increased rating for a muscle injury of the 
left leg is dismissed.  

Entitlement to service connection for PTSD is dismissed.  




		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

